363 F.2d 505
Garland PORTER, Appellant,v.C. C. PEYTON, Superintendent of the Virginia State Penitentiary, Appellee.
No. 10535.
United States Court of Appeals Fourth Circuit.
Argued June 23, 1966.
Decided July 20, 1966.

G. Warthen Downs, Richmond, Va. (Court-assigned counsel) [Bareford & Downs, Richmond, Va., on the brief] for appellant.
James Parker Jones, Asst. Atty. Gen., of Virginia, (Robert Y. Button, Atty. Gen., of Virginia, and Reno S. Harp, III, Asst. Atty. Gen., of Virginia, on the brief) for appellee.
Before HAYNSWORTH, Chief Judge and SOBELOFF and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
The question on appeal arises out of a factual issue which the District Court resolved after a plenary hearing. On this record, we cannot say that the findings are clearly erroneous. Accepting the findings, as we must, they fully support the conclusion that this prisoner's representation in the first conviction underlying his recidivist conviction was not constitutionally deficient.


2
Affirmed.